                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 MELVIN EARL JACOBS, JR.,                            Case No. 19‐CV‐2879 (PJS/HB)

                      Plaintiff,

 v.                                                              ORDER

 COUNTY OF HENNEPIN, SCOTT
 COLLINS, JOHN DOE, and JANE ROE,

                      Defendants.


       Jordan S. Kushner, for plaintiff.

       Christiana Martenson and James W. Keeler, Jr., HENNEPIN COUNTY
       ATTORNEY’S OFFICE, for defendants.

       This matter is before the Court on defendants’ motion for judgment on the

pleadings pursuant to Fed. R. Civ. P. 12(c). Based on all of the files, records, and

proceedings herein, and for the reasons stated on the record at the March 16, 2020

hearing, IT IS HEREBY ORDERED THAT:

       1.     Defendants’ motion for judgment on the pleadings [ECF No. 13] is

              GRANTED IN PART and DENIED IN PART.

              a.     The motion is DENIED as to plaintiff’s individual‐capacity claim

                     against defendant Collins under 42 U.S.C. § 1983 alleging deliberate

                     indifference in failing to intervene earlier in an ongoing assault.
           b.    The motion is DENIED as to plaintiff’s negligence claim against

                 defendant Collins for failure to intervene earlier in an ongoing

                 assault.

           c.    The motion is DENIED as to plaintiff’s negligence claim against

                 defendant Hennepin County for failure to follow its two‐deputy

                 policy at the time of the assault.

           d.    The motion is GRANTED in all other respects, and all of plaintiff’s

                 remaining claims (including his claim for punitive damages) are

                 DISMISSED WITHOUT PREJUDICE.


Dated: March 16, 2020                      s/Patrick J. Schiltz
                                           Patrick J. Schiltz
                                           United States District Judge




                                         -2-
